Citation Nr: 1242569	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD) based upon personal assault.

3.  Entitlement to an increased rating for service connected generalized anxiety disorder (GAD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from September 1959 to March 1960; active service from October 1964 to January 1965; and verified ACDUTRA and inactive duty training (INACDUTRA) between June 1959 and October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  It granted an increased rating of 30 percent for GAD and denied service connection for PTSD and a right shoulder disability.    

The RO did not certify the issues of service connection for PTSD and a right shoulder disability.  However, in November 2008, the Veteran perfected an appeal for these issues, and they are part of the current appeal.  See 38 C.F.R. § 20.200 (2012).

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not associated with physical claims folder. 

In September 2010, the Veteran stated that he would like to reopen a claim for unspecified disabilities associated with contaminated drinking water at Camp Lejeune.  The issue of unspecified disabilities associated with contaminated drinking water at Camp Lejeune has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a right shoulder disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GAD is manifested by near total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an increased, 100 percent, rating for GAD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As the Board is granting the maximum rating for GAD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Anxiety is rated under 38 C.F.R. § 4.130, DC 9400, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).

GAF scores ranging between 31 and 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). DSM-IV at 46-47.

Factual background and analysis

VA treatment records, dated in September 2007, reflect that the Veteran sought treatment for longstanding anxiety and PTSD symptoms.  He reported having psychological symptoms relating to verbal and physical harassment during his military experience.  He currently had irritability, anxiety, sleep disturbances, and stress.  He stated that the military harassment affected his entire life as he carried a deep sense of shaming in failing to confront it.  The examiner diagnosed PTSD and assigned a GAF of 42.  

VA treatment records from November 2007 show that the Veteran had some improvements in avoiding verbal confrontations.  However, he was unable to concentrate sufficiently to read a book or engage in any other positive activities.  The examiner changed her diagnosis from PTSD to GAD based upon the DSM-IV criteria.  However, his GAF remained at 42.

The Veteran underwent his most recent VA psychiatric examination in November 2007.  He presented as appropriately groomed, but had an anxious affect and intermittent eye contact.  He expressed embarrassment associated with the stigma of mental health treatment and described breaking out in a sweat in the waiting room and biting his fingernails over his embarrassment.  The examiner noted a mildly depressed mood, but the Veteran denied ongoing depression.  The Veteran reported that it was difficult for him to distinguish between depression and anxiety.  He was fully oriented to person, place, and time.  However, he affirmed having some visual and auditory hallucinations.  

He did not display any overt memory deficits.  He denied homicidal or suicidal ideation.  He believed that he had great difficulty in adjusting to retirement, describing himself as losing his mind prior to seeking mental health treatment.  He endorsed his belief in conspiracy theories about the government.  He identified online solitaire card games as an obsessive or ritualistic behavior.   He had nightmares with increasing frequency and described problems with panic attacks and impulse control.  He continued to worry about his impulse control as he had frequent verbal confrontations that interfered with his ability to function socially.  

The examiner diagnosed GAD and assigned a GAF of 35.  She additionally commented that the Veteran would not inform his wife about his psychological treatment due to embarrassment and sense of shame.  The Veteran reported being estranged from two of his sons, but regularly seeing another son and a daughter.  He stated that he could not engage in a civil conversation with his wife and that they almost separated two months ago.  He denied having any friends due to his confrontational behaviors or any leisure activities.  

VA treatment records are available through July 2009; and show that the Veteran continued to seek mental health treatment with more or less similar symptoms, including significant anxiety, depressed mood, and flat affect.  He continued to be assessed as having GAFs around 40.  

The record shows that the Veteran has not been employed during the claims period and has consistently received GAFs indicative of an inability to work or maintain social relationships.  

He retired from the Postal Service in 2005 and has not worked since.  The mental treatment records and November 2007 VA examination report reflect GAFs indicative of an inability to maintain employment.  The GAF scores appear to be consistent with his inability to engage in interpersonal relationships, such as would be necessary in a work setting.

Although the Veteran has maintained some ties with his wife and children; the relationship with his wife is tenuous and he is estranged from two of his children.  The evidence shows that he has no friends or other social relationships.  The evidence thus demonstrates near total social impairment.

In sum, throughout the period of time on appeal, the Veteran has not been employed, and has been generally socially isolated, except for relationships with two of his four children and wife.  The evidence most nearly approximates the criteria for a 100 percent rating for the entire appeal period, amounting to near total occupational and social impairment.  38 C.F.R. § 4.7.

Accordingly, a 100 percent, rating is warranted for GAD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

As this rating action results in a total disability rating, the Veteran's service connected anxiety is fully contemplated by the rating schedular, and the question of entitlement to an extraschedular rating is not for further consideration.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); 38 C.F.R. 3.321(b)(1).  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the grant of a 100 percent rating for anxiety renders the claim for a TDIU moot. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001); see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The issue is not for further consideration.  


ORDER

Entitlement to an increased, 100 percent, rating for GAD is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.  In the instant case, the Veteran has not been afforded a VA examination for his right shoulder disability.  

For the claimed right shoulder disability, the record shows that he underwent surgery on his right shoulder in October 2006.  He initially denied a history of prior injury and stated that his right shoulder pain began in 2003 or 2004.  See August 2006 private medical records.  However, in a June 2008 statement he reported injuring his right shoulder twice during ADT training exercises and having a continuity of symptomatology beginning in service.  The Veteran is competent to report on injuries such as falls and his history of shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although he has provided conflicting narratives on his history of shoulder pain, his reports about injuring his right shoulder are not inherently implausible and have some probative value.  A VA examination is necessary to ascertain whether the current right shoulder injury is in any way related to his reported falls during service.  McLendon; Locklear.  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

The Veteran has identified several instances of personal assault.  He described much of it as verbal ridicule or harassment.  It occurred during monthly reserve meetings and ADT summer camps from 1960 until he joined the Air Force in 1964.  He recalled the physical altercations as fellow service men kicking him underneath his top bunk bed and having food thrown at him.  The harassment increased to where he was subject to it outside of service at local bars and taverns.  He did not seek treatment until joining the Air Force in 1964.  

The Veteran has not been afforded a VA examination specifically for his PTSD claim, nor has he been notified about the information and evidence necessary to substantiate a claim for PTSD based upon personal assault.  An examiner could provide credible supporting evidence that there were behavior changes in response to the reported stressors.  See Menegassi v. Shinseki, 638 F.3d 1379.  The service connection claim for PTSD is remanded for additional notification and a VA examination as described in the instructions below.  38 C.F.R. §§ 3.159, 3.304(f)(5). 

Also, the record shows that the Veteran retired from the Postal Service in approximately 2005.  See November 2007 VA examination report.  He has referred to being in receipt of Social Security Administration (SSA) Disability benefits due to right shoulder, arthritis, and neurological disabilities.  See September 2007 VA treatment records.  He later expressed frustration at being unable to find another job due to his reliance on medications.  See VA treatment records from January 2008.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all records pertaining to the Veteran's treatment for PTSD and a right shoulder disability from the Northampton VAMC or any other identified VA or private medical facility.  

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Notify the Veteran of the information and evidence necessary to substantiate a PTSD claim based upon personal assault in accordance with 38 C.F.R. § 3.304(f)(5).  

3.  After associating any newly generated records with the claims folder or Virtual VA efolder, schedule the Veteran for a VA examination to determine whether his current right shoulder disability is related to a disease or injury in service.  All indicated tests and studies should be conducted.

The examiner should review the claims folder, including this remand, and relevant records in Virtual VA records.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability had its onset in service, or is otherwise the result of a disease or injury in service, including reports of two falls during ADT training exercises.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of reported treatment for a right shoulder disability during service cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After associating any newly generated records with the claims folder or Virtual VA efolder, schedule the Veteran for a VA examination to determine whether he has PTSD and its relationship to reported personal assault stressors.  The examiner should review the claims folder, including this remand, and relevant records in Virtual VA records.  All indicated tests and studies should be conducted.  

The examiner should answer all of the following questions: 

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?

(b) If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis? 

(c) If any reported stressor that supports a diagnosis of PTSD consists of an in-service personal assault, was there evidence of behavior changes in response to the claimed in-service personal assault?

(d) If a psychiatric disability other than PTSD or GAD is identified; did the disability have its onset in service; is it related to a stressor in service? 

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since September 2007, the Veteran's reported in-service stressors of personal harassment, as well as his reports of psychiatric problems in service and since that time. 

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for PTSD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service stressors and psychiatric symptoms, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


